DETAILED ACTION
The instant application having Application No. 17/226,183 filed on 9 April 2021 where claims 21-40 are presented for examination by the examiner, claims 1-20 having been canceled by way of preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 16/989,285 filed on 10 August 2020.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 9 April 2021, 1 July 2021, 17 December 2021, 8 July 2022, and 2 September 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 and 31-38 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 11,003,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8-13 of Patent No. 11,003,498 anticipate the limitations of claims 21-28 and 31-38 of the instant application. A comparison between the claims is provided in the table below.
Patent No. 11,003,498
Instant Application
1. A computer-implemented system for fail-safe loading of information on a user interface, the system comprising:
21. (New) A computer-implemented system for fail-safe loading of information on a user interface, the system comprising:
a memory storing instructions; and
a memory storing instructions; and
at least one processor configured to execute the instructions to:
at least one processor configured to execute the instructions to:
receive, via a modular platform, requests for access to a mobile application platform from a plurality of mobile devices;
receive requests for access to a mobile application platform from a plurality of mobile devices;
open and direct the requests for access to the mobile application platform to a sequential processor of an application programming interface (API) gateway when a parallel processor of the API gateway is un responsive to requests for access to the mobile application platform for a predetermined period of time; ...
direct the requests for access to the mobile application platform to a sequential processor of an application programming interface (API) gateway when a parallel processor of the API gateway is unresponsive to requests for access to the mobile application platform for a predetermined period of time; and
… redirect the requests for access to the mobile application platform to the parallel processor when the parallel processor is capable of processing requests for access to the mobile application platform,
direct the requests for access to the mobile application platform to the parallel processor when the parallel processor is capable of processing requests for access to the mobile application platform,
wherein at least one of the parallel processor or the sequential processor is configured to transmit, to one or more modular providers, a request for one or more modules to display on the mobile application platform, …
wherein at least one of the parallel processor or the sequential processor is configured to transmit, to one or more modular providers, a request for one or more modules to display on the mobile application platform, and 
… wherein the developed one or more modules are stored in a database.
wherein the one or more modules are stored in a database.
1 … wherein the one or more modular providers are configured to develop the one or more modules using a fluent interface, and 
22. (New) The system of claim 21, wherein the one or more modular providers are configured to develop the one or more modules using a fluent interface.
2. The system of claim 1, wherein the fluent interface is configured to extract data associated with the request for one or more modules, and wherein the one or more modular providers are configured to develop each module based on the extracted data.
23. (New) The system of claim 22, wherein the fluent interface is configured to extract data associated with the request for one or more modules, and wherein the one or more modular providers are configured to develop each module based on the extracted data.
3. The system of claim 2, wherein the one or more modular providers are configured to parse the extracted data and identify at least one of metadata associated with each module or position information associated with each module.
24. (New) The system of claim 23, wherein the one or more modular providers are configured to parse the extracted data and identify at least one of metadata associated with each module or position information associated with each module.
4. The system of claim 3, wherein the one or more modular providers are configured to aggregate at least one of the identified metadata or position information for the one or more modules.
25. (New) The system of claim 24, wherein the one or more modular providers are configured to aggregate at least one of the identified metadata or position information for the one or more modules
5. The system of claim 1, wherein the developed one or more modules comprises an activatable element configured to direct a user of a mobile device to a destination when activated.
26. (New) The system of claim 21, wherein the one or more modules comprises an activatable element configured to direct a user of a mobile device to a destination when activated.
6. The system of claim 1, wherein a number of modules displayed on the mobile application platform is adjustable.
27. (New) The system of claim 21, wherein at least one of the modules displayed on the mobile application platform is adjustable.
1 … periodically check a status of the parallel processor …
28. (New) The system of claim 21, wherein the at least one processor is configured to execute the instructions to:periodically check a status of the parallel processor.
8. A computer-implemented method for fail-safe loading of information on a user interface, the method comprising:
31. (New) A computer-implemented method for fail-safe loading of information on a user interface, the method comprising:
receiving, via a modular platform, requests for access to a mobile application platform from a plurality of mobile devices;
receiving requests for access to a mobile application platform from a plurality of mobile devices;
opening and directing the requests for access to the mobile application platform to a sequential processor of an application programming interface (API) gateway when a parallel processor of the API gateway is unresponsive to requests for access to the mobile application platform for a predetermined period of time; ...
directing the requests for access to the mobile application platform to a sequential processor of an application programming interface (API) gateway when a parallel processor of the API gateway is unresponsive to requests for access to the mobile application platform for a predetermined period of time; and
… redirecting the requests for access to the mobile application platform to the parallel processor when the parallel processor is capable of processing requests for access to the mobile application platform,
redirecting the requests for access to the mobile application platform to the parallel processor when the parallel processor is capable of processing requests for access to the mobile application platform,
wherein at least one of the parallel processor or the sequential processor is configured to transmit, to one or more modular providers, a request for one or more modules to display on the mobile application platform, ...
wherein at least one of the parallel processor or the sequential processor is configured to transmit, to one or more modular providers, a request for one or more modules to display on the mobile application platform, and
… wherein the developed one or more modules are stored in a database.
wherein the one or more modules are stored in a database.
1 … wherein the one or more modular providers are configured to develop the one or more modules using a fluent interface …
32. (New) The method of claim 31, wherein the one or more modular providers are configured to develop the one or more modules using a fluent interface
9. The method of claim 8, wherein the fluent interface is configured to extract data associated with the request for one or more modules, and wherein the one or more modular providers are configured to develop each module based on the extracted data.
33. (New) The method of claim 32, wherein the fluent interface is configured to extract data associated with the request for one or more modules, and wherein the one or more modular providers are configured to develop each module based on the extracted data.
10. The method of claim 9, wherein the one or more modular providers are configured to parse the extracted data and identify at least one of metadata associated with each module or position information associated with each module.
34. (New) The method of claim 33, wherein the one or more modular providers are configured to parse the extracted data and identify at least one of metadata associated with each module or position information associated with each module.
11. The method of claim 10, wherein the one or more modular providers are configured to aggregate at least one of the identified metadata or position information for the one or more modules.
35. (New) The method of claim 34, wherein the one or more modular providers are configured to aggregate at least one of the identified metadata or position information for the one or more modules
12. The method of claim 8, wherein the developed one or more modules comprises an activatable element configured to direct a user of a mobile device to a destination when activated.
36. (New) The method of claim 31, wherein the one or more modules comprises an activatable element configured to direct a user of a mobile device to a destination when activated.
13. The method of claim 8, wherein a number of modules displayed on the mobile application platform is adjustable.
37. (New) The method of claim 31, wherein at least one of the modules displayed on the mobile application platform is adjustable.
1 … periodically checking a status of the parallel processor; and
38. (New) The method of claim 31, further comprising periodically checking a status of the parallel processor.


Allowable Subject Matter
Claims 22-25, 29-30, 32-35, and 39-40 are objected to as being dependent upon a rejected base claim. Claims 22-25 and 32-35 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while also overcoming the double patenting rejection applied herein. Claims 29-30 and 39-40 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 28, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala et al. (U.S. 2017/0192414) (Hereinafter Mukkamala – art of record, see IDS dated 9 April 2021) in view of Lundstrom et al. (U.S. 2009/0201799) (Hereinafter Lundstrom – art of record, see IDS dated 9 April 2021), further in view of Qiu, Zeng-Xian (U.S. 2013/0211903) (Hereinafter Qiu – art of record, see IDS dated 9 April 2021), further in view of Bezek et al. (U.S. 5,615,360) (Hereinafter Bezek – art of record, see IDS dated 9 April 2021), and further in view of Petrillo et al. (U.S. 2019/0163450) (Hereinafter Petrillo).
As per claim 21, Mukkamala discloses a computer-implemented system for loading of information on a user interface (see for example Mukkamala, this limitation is disclosed such that a system provides a user interface that accesses a catalog (i.e. loading of information) through an IIoT cloud; paragraph [0045]), the system comprising: 
a memory storing instructions (see for example Mukkamala, this limitation is disclosed such that there is a memory that stores instructions; paragraph [0233]); and 
at least one processor configured to execute the instructions (see for example Mukkamala, this limitation is disclosed such that the instructions are executed by processors; paragraph [0233]) to: 
receive requests for access to a mobile application platform from a plurality of mobile devices (see for example Mukkamala, this limitation is disclosed such that there are a plurality of [mobile] computing devices running mobile applications; paragraphs [0045], [0050]. A mobile service platform (i.e. claimed “mobile application platform”) receives requests from the one or more mobile devices; paragraphs [0207]-[0209]);
direct the requests for access to the mobile application platform to processors of an application programming interface (API) gateway (see for example Mukkamala, this limitation is disclosed such that a gateway is configured to act as a link between the service platform and the devices, with one or more processors on the gateway; paragraph [0092]. The API gateway receives the requests from the mobile devices; paragraphs [0207]-[0209]);
wherein at least one processor is configured to transmit a request (see for example Mukkamala, this limitation is disclosed such that the mobile device sends a request; paragraph [0209]).
Although Mukkamala discloses a computer-implemented system for loading of information on a user interface, directing  requests for access to the mobile application platform to processors of an application programming interface (API) gateway, Mukkamala does not explicitly teach fail-safe loading of information, directing requests to a second processor of a system when a first processor of the system is unresponsive to requests for a predetermined period of time, and redirecting the requests for access to the mobile application platform to the first processor when the first processor is capable of processing requests for access to the mobile application platform.
However, Lundstrom discloses fail-safe loading of information (see for example Lundstrom, this limitation is disclosed such that failover (i.e. fail-safe) read/write is provided; paragraphs [0070], [0073]);
directing requests to a second processor of a system when a first processor of the system is unresponsive to requests for a predetermined period of time (see for example Lundstrom, this limitation is disclosed such that there is a system comprising primary and secondary cores. Operation of the primary core is monitored for a failure event preventing the primary core from properly controlling operation. On detection of the failure event, control of operation is transferred to a secondary core; paragraphs [0010]-[0017]. Failure event includes failure for more than a predetermined period of time; paragraph [0021]. Operation control includes action request events; paragraphs [0088], [0091]); and
redirecting the requests for access to the mobile application platform to the first processor when the first processor is capable of processing requests for access to the mobile application platform (see for example Lundstrom, this limitation is disclosed such that following correction of the failure event such that the primary core again becomes capable of controlling operation, the secondary core is configured to transfer operation control back to the primary core; paragraphs [0010]-[0017]).
Mukkamala in view of Lundstrom is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mukkamala by switching operations between a primary and secondary core based on a failure event as taught by Lundstrom because it would enhance the teaching of Mukkamala with an effective means of maintaining system operation (as suggested by Lundstrom, see for example paragraph [0007]).
Although Mukkamala in view of Lundstrom discloses that at least one processor is configured to transmit a request, Mukkamala in view of Lundstrom does not explicitly teach transmitting, to one or more modular providers, a request for one or more modules to display on a mobile application platform.
However, Qiu discloses transmitting, to one or more modular providers, a request for one or more modules to display on a mobile application platform (see for example Qiu, this limitation is disclosed such that an operating interface of an API is accessed, and based on a request, a module displays on a website operation platform; paragraph [0047]).
Mukkamala in view of Lundstrom is analogous art with Qiu because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mukkamala in view of Lundstrom by transmitting module requests for display as taught by Qiu because it would enhance the teaching of Mukkamala in view of Lundstrom with an effective means of providing an operating interface (as suggested by Qiu, see for example paragraphs [0046]-[0047]).
Although Mukkamala in view of Lundstrom, further in view of Qiu discloses directing requests for access to a mobile application platform to a second processor of an application programming interface (API) gate when a first processor of the API gateway is unresponsive to requests for access to the mobile application platform for a predetermined period of time, and redirecting the requests for access to the mobile application platform to the first processor when the first processor is capable of processing requests for access to the mobile application platform, wherein at least one of a first processor or a second processor is configured to transmit, to one or more modular providers, a request for one or more modules to display on the mobile application platform, Mukkamala in view of Lundstrom, further in view of Qiu does not explicitly teach that a first processor is a parallel processor and a second processor is a sequential processor.
However, Bezek discloses that a first processor is a parallel processor and a second processor is a sequential processor (see for example Bezek, this limitation is disclosed such that coupled systems can have serial processors or parallel processors; col.20 lines {52}-{59}).
Mukkamala in view of Lundstrom is analogous art with Qiu because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mukkamala in view of Lundstrom, further in view of Qiu by having serial and parallel processors as taught by Bezek because it is known that processors can parallel and/or sequential (as suggested by Bezek, see for example col.20 lines {52}-{59}).
Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek does not explicitly teach the limitation wherein one or more modules are stored in a database.
However, Petrillo discloses the limitation wherein one or more modules are stored in a database (see for example Petrillo, this limitation is disclosed such that in a mobile application platform (paragraph [0002]), application and product modules are stored in a database; paragraph [0050]).
Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek is analogous art with Petrillo because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek by storing modules in a database as taught by Petrillo because it would enhance the teaching of Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek with an effective means of offering modules from a server (as suggested by Petrillo, see for example paragraph [0050]).
As per claim 28, Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, further in view of Petrillo discloses the system of claim 21. 
Lundstrom further discloses the limitation to periodically check a status of a processor (see for example Lundstrom, this limitation is disclosed such that operating condition is periodically updated; paragraphs [0010]-[0017]).
Although Mukkamala does not explicitly teach that the processor is a parallel processor, Bezek discloses that a processor is a parallel processor (see for example Bezek, this limitation is disclosed such that coupled systems can have serial processors or parallel processors; col.20 lines {52}-{59}).
Regarding claim 31, it is a method claim having similar limitations cited in claim 21.    Thus, claim 31 is also rejected under the same rationales as cited in the rejection of claim 21.
Regarding claim 38, it is a method claim having similar limitations cited in claim 28.    Thus, claim 38 is also rejected under the same rationales as cited in the rejection of claim 28.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala (U.S. 2017/0192414) in view of Lundstrom (U.S. 2009/0201799), further in view of Qiu (U.S. 2013/0211903), further in view of Bezek (U.S. 5,615,360), further in view of Petrillo (U.S. 2019/0163450) as applied to claims 21 and 31 above, respectively, and further in view of Glazier et al. (U.S. 2019/0347685) (Hereinafter Glazier).
As per claim 26, Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, and further in view of Petrillo discloses the system of claim 21 (see rejection of claim 21 above), but does not explicitly teach the limitation wherein one or more modules comprises an activatable element configured to direct a user of a mobile device to a destination when activated.
However, Glazier discloses the limitation wherein one or more modules comprises an activatable element configured to direct a user of a mobile device to a destination when activated (see for example Glazier, this limitation is disclosed such that a referral link and cookie is transmitted to a user’s mobile device, the referral link leading the recipient to a site when used; paragraph [0104]).
Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, further in view of Petrillo is analogous art with Glazier because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, further in view of Petrillo by sending a user to a site in response to clicking on a provided link in conjunction with a cookie taught by Glazier because it would enhance the teaching of Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, further in view of Petrillo with an effective means of providing service to users through a gateway (as suggested by Glazier, see for example paragraph [0012]).
Regarding claim 36, it is a method claim having similar limitations cited in claim 26.    Thus, claim 36 is also rejected under the same rationales as cited in the rejection of claim 26.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala (U.S. 2017/0192414) in view of Lundstrom (U.S. 2009/0201799), further in view of Qiu (U.S. 2013/0211903), further in view of Bezek (U.S. 5,615,360), further in view of Petrillo (U.S. 2019/0163450) as applied to claims 21 and 31 above, respectively, and further in view of Izawa et al. (U.S. 5,179,658) (Hereinafter Izawa – art of record, see IDS dated 9 April 2021).
As per claim 27, Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, further in view of Petrillo discloses the system of claim 21 (see rejection of claim 21 above), but does not explicitly teach the limitation wherein at least one of the modules displayed on the mobile application platform is adjustable.
	However, Izawa discloses the limitation wherein at least one of the modules displayed on the mobile application platform is adjustable (see for example Izawa, this limitation is disclosed such that selected modules types and data are added to a list and displayed; col.11 lines {36}-{50}).
Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, further in view of Petrillo is analogous art with Glazier because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mukkamala in view of Lundstrom, further in view of Qiu, further in view of Bezek, further in view of Petrillo by selecting modules for display as taught by Izawa because is well known that a number of modules used and displayed can be increased (as suggested by Izawa, see for example col.11 lines {36}-{50}).
Regarding claim 37, it is a method claim having similar limitations cited in claim 27.    Thus, claim 37 is also rejected under the same rationales as cited in the rejection of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196